Me. Peesiding Justice Seabs delivered the opinion of the court. Both the bill of complaint and the decree proceed upon the theory that goods in the possession of appellant are equitably subject to the payment of the judgment against Oscar E. Mullan. The evidence does not sustain the allegations of the bill or the findings of the decree in this behalf. Moreover, the averments of the answer, made under oath, in response to the requirements of the bill, deny specifically all such allegations. And if there was any evidence tending to support these allegations of the bill, it is all rendered of no avail by the admissions of appellee. He admits, in effect, that the goods received by appellant from Oscar E. Mullan were entirely disposed of by appellant in the payment of the debts of Oscar. He also admits that no part of the property now sought to be reached by the decree and subjected to the payment of appellee’s judgment was received from Oscar, the judgment debtor, or purchased with proceeds of property received from him. It does not appear that the judgment debtor has any equitable interest whatever in the goods "subjected by the decree to the payment of the judgment against him. Therefore, the decree is not sujiported by the evidence, but, on the contrary, is against the admitted facts'. There can be no question in this case as to the force of the statute regulating transfers of personal property from husband to wife. If it were sought to reach here the goods once transferred by Mullan to appellant, or to reach the proceeds, or property purchased with any proceeds of such goods, a different question would be presented. The bill of complaint is not framed upon the theory that appellant purchased the goods now sought to be reached with any proceeds of goods which were transferred to her by the judgment debtor; and if it were so frarnéd, the evidence and the admissions of appellee effectually dispose of that theory of relief. The decree is reversed and the cause remanded.